DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 8/19/2022.

Response to Amendment/Remarks
Applicant’s remarks in an amendment  filed August 19, 2022, with respect to the rejection of claims 17-20, have been fully considered, the claims 17-20, have been canceled.  The rejection of claims 17-20, has been withdrawn. 
Claims 1-16 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited reference(s) since the reference(s) either taken individually or collectively neither teach of fairly suggest a system in combination with other limitation feature claiming determine a location of the second-vehicle transceiver within the second vehicle and determine second vehicle dimensions based on information included in the received signal.  
The closest art: Oayabu (2015/0083921), Puradchithasan (2017/0025006), discloses system with vehicles with communication system and transceivers that allow vehicles to receive and broadcast data signals to and from vehicles and display perimeter on the map around the broadcasting vehicle (office action 8/03/2022), either singularly or in collectively, fail to anticipate or fairly suggest the above allowable features obvious.  Claims 2-8, and 10-16, further limit allowable claims 1 and 9, and therefore are also allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.